         Case 2:20-cv-01461-MJH Document 12 Filed 10/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NICRISSA PROPERTIES, LLC,                    )
                                             )
       Plaintiff,                            )
                      v.                     )   Civil Nos. 20-1459 & 20-1461
                                             )
MATTRESS FIRM #077011,                       )
                                             )
       Defendant.                            )


                              ORDER TO OBTAIN COUNSEL

       Plaintiff Nicrissa Properties, LLC, commenced two actions against Defendant Mattress

Firm #077011 on September 11, 2020, by filing a Landlord/Tenant Complaintin the Magisterial

District Court No. MDJ-50-3-04, Cranberry Township, Butler County, Pennsylvania, Docket

Nos. MJ-50304-LT-0000019-2020 (Civil No. 20-1459) & MJ-50304-LT-0000020-2020 (Civil

No. 20-1461). On September 28, 2020, Defendant filed a Notice of Removal in each action

based on diversity jurisdiction pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441(a). The cases

were initially assigned to different members of this Court. On October 6, 2020, Civil Action No.

20-1461 was transferred to the undersigned for disposition with Civil Action No. 20-1459.

       Nicrissa Properties, LLC filed its Magisterial District Court Complaints pro se.

Defendant filed an Answer in both actions on October 7, 2020. On October 8, 2020, Nicrissa

Properties, LLC, filed a pro se response to Defendant’s Motion to Reconsider in Civil Action No.

20-1461. ECF No. 11, Civ. No. 20-1461. Plaintiff indicates that it is agreeable to having both

cases heard in this Court. ECF No. 11, at 3. However, a corporation is not permitted to proceed

pro se in federal court, see Rowland v. California Men’s Colony, 506 U.S. 194, 201-02 (1993),

and a non-attorney may not represent the interests of a corporation in federal court, see Curbison
         Case 2:20-cv-01461-MJH Document 12 Filed 10/08/20 Page 2 of 2




v. United States Gov’t of N.J., 242 F.App’x 806, 808 (3d Cir. 2007). Therefore, before the Court

schedules an Initial Case Management Conference, Plaintiff must obtain counsel.



       Accordingly, Plaintiff is hereby ORDERED to obtain counsel, and said counsel, shall

enter his or her appearance on the record by November 23, 2020.



       IT IS FURTHER ORDERED that if counsel for Plaintiff does not enter his or her

appearance in both of the above-captioned cases by November 23, 2020, Plaintiffs’ Complaints

may be dismissed for failure to prosecute.”

       Defendant shall personally serve this Order upon Plaintiff FORTHWITH, and thereafter,

shall file a Notice with the Court stating when said personal service occurred.




Dated: October 8, 2020                                       ____________________________
                                                             ___________ ________
                                                                                _______________
                                                             Marilyn JJ. Ho
                                                                         H
                                                                         Horan
                                                                             rann
                                                             United States District Court Judge




                                                 2
